DETAILED ACTION
This action is responsive to the application No. 16/323,438 filed on February 5, 2019. The amendment filed on June 10, 2022 has been entered. The nonstatutory double patenting rejection over Application No. 16/497,869 is withdrawn in light of Applicant’s amendment and arguments asserting criticality of the claimed values/ranges.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2 and claim 3 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a silicon wafer having an electrical resistivity of less than 1.0 mΩ·cm” in combination with the limitation “an inclination angle of a [100 axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface ranging from 0°30' to 0°55' so that a hillock defect density is equal to or less than 1/cm2” and in combination with the additionally claimed features. Examiner acknowledges Applicant’s arguments submitted June 10, 2022, asserting criticality of the claimed values/ranges. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892